Title: To George Washington from the Commissioners for the District of Columbia, 21 December 1791
From: Commissioners for the District of Columbia
To: Washington, George



Sir
Decr 21st 1791

We have before had occasion to inform you, that we had contracted with Mr Fendall, for the delivery of rough foundation Stones, from the falls to the amount of £1200, to be delivered by  next and the money to be paid at different periods during the delivery, our attention has since been directed to the securing some of the Quarries on Acquia.
Before doing any thing final however, it was necessary that the nature and qualities of the Quarries should be first ascertained—For this purpose we sent Majr L’Enfant down with

powers, if he approved of them, to enter into a treaty with the proprietors which we would confirm, if the terms were such as met with our approbation—On his first visit he bargained with Mr Gibson, for the free use of all the Quarries on about 300 Acres of Land, on Acquia for Ten Years at the rate of £20 ⅌ year—This we have confirmed not only from the consideration of its being valuable in itself, but also, that as it would render us more independant, we might bargain on better terms with Mr Brent who possessed an Island of 12 Acres of much superior Stone to any in the Neighbourhood—Its great convenience to navigation was an important consideration—Mr Brents demand in our first treaty with him was £2200—Since his knowledge of the bargain with Gibson we have got it at £1800, to be paid in three months: So that we were not disappointed in the Effect we expected from our first bargain—The Majr Still thinks we have not Quarries enough: but we think, having secured so much for a commencement, it will be most prudent to devote the money we may have, to other purposes, till we can be more certain of the fact—As soon as the title papers are fully examined, and we are satisfied on that head, we shall send people down to raise stone ready against the Spring—We advertised in October immediately after the sales for the delivery of 2000 wharf Logs at Goosecreek—We have received offers, and have completed that contract likewise the whole are to be delivered early in June—We are sorry to inform you that our attempts to arrest the destruction of Mr Carroll’s house were ineffectual—This being the Case there is but one of the alternatives you made him to be decided on—From our conversation with Mr Carroll, he appears (tho’ much incensed at Majr L’Enfant’s proceedings without, and at length contrary to our directions) disposed to accept of that alternative and drop all legall proceedings against L’Enfent—The enclosed memorial which we have just received, will inform you of the dispositions of some of the proprietors with respect to that alternative, shall wait for your instructions on the subject—It may be necessary for us to observe that we were much surprised to find Colonel Forest’s Signature to the memorial as he in the first instance signifyed the utmost displeasure, and even alarm at Majr L’Enfant’s, appearing to be without the controll of the Commissioners—We have since reason to think that he has been cheif promoter of it—We have only

to observe on this disagreeable subject, that from the conversation of one of us with Majr L’Enfant respecting Mr Carrolls disposition to drop all proceedings against him, and accept of the only alternative left him, he appeared much displeased and expressed a wish that would seek his remedy against him at Law.

P.S. In a late letter we had occasion to write Mr Jafferson we thought ourselves justified in mentioning our hopes, that all matters respecting Mr Carroll’s were getting into a good train—Our surprise was consequently great on our meeting here, to day, to find these hopes frustrated, by receipt of the enclosed memorial—we are &c.


Da. StuartDanl Carroll
